DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 08 February 2022.  Claims 1-17, 19, and 21-24 are examined and pending. Claims 1-5, 9, 11-12, 16, 19, 21, and 23-24 are currently amended, claims 18 and 20 are cancelled.

Response to Arguments
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 13 January 2022 have been fully considered and not all are persuasive. Examiner notes that applicant did not provide any specific arguments but claiming that the claims have been amended to clarify previous rejection. However, applicant’s amendment raises new rejection along some of previous issues addressed below under 35 USC 112(b), see rejection below. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-24 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant specifically argues that transmitting the plurality of digital road maps to a computer- implemented simulation environment; simulating, by the simulation environment, the vehicle system during a simulated drive along a route on the provided plurality of digital road maps; checking whether at least one predetermined requirement is observed; during the simulated drive, the at least one predetermined requirement including a safety requirement placed on the vehicle system; and automatically adapting software parameters of a software of the vehicle system based on the checking are features that cannot be performed in the human mind, and, in any event, are directed to a practical application of automatically adapting software parameters of the vehicle system. For at least the foregoing reasons, the rejection should be withdrawn.
Examiner has considered the arguments to the independent claims but does not believe that the rejection under 35 USC 101 has been overcome. Applicant specifically points out to example 39 of the subject matter eligibility example and the transmitting, simulating, and adapting steps are features to be features similar to example 39 in which are not practically performed in the human mind and are directed to a practical application of automatically adapting software parameters of the vehicle system. 
Examiner agree that example 39 and present application are similar in 101 analysis, however, the present application is directed a different subject matter and encompasses different steps which do not overcome the rejection under 35 USC 101. For example, in the 101 analysis, the steps of simulating the vehicle system during a simulated drive along a route on the provided plurality of digital road maps; and checking whether at least one predetermined requirement is observed during the simulated drive, the at least one predetermined requirement including a safety requirement placed on the vehicle system are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the simulation environment” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the simulation environment” language, the claim limitations encompass a person looking at digital road maps and routes of the digital road maps could simulate/analyze/visualize the vehicle along the route on the digital road maps and also checking (making a determination) whether a predetermined condition (requirement) is observed during the simulated/analyzed/visualized drive. The mere nominal recitation of the “computer-implemented simulation environment” does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
The steps of transmitting the plurality of digital road maps to a computer- implemented simulation environment; and automatically adapting software parameters of a software of the vehicle system based on the checking are analyzed in step 2A prong 2. The transmitting and adapting steps are recited at a high level of generality (i.e. as a general action (transmitting) or change (adapting) being taken based on the results of data gathered (digital road maps) and results based on the checking step. The mere nominal recitation of the adapting step being performed automatically does not integrate the claim into a practical application. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
Furthermore, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-17, 19, and 21-24 under USC 101 is maintained herein. 

Applicant’s arguments with respect to claims 1, 3-4, 6-7, 16, and 24 as being unpatentable under 35 USC 102 as anticipated by Trian Graphics, claims 8-12, 17, and 19 under USC103 as being unpatentable over Trian Graphics in view of Haubrich, and claims 13-14, and 21 as being unpatentable over Trian Graphics in view of Gundling have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
In claim 1, line 12, the recited limitation “one after the other” is indefinite. It is unclear to the examiner if this is intended to recite “one after another” or if the other is a limitation with insufficient antecedent basis in the claim. 
In claim 2, lines 1-2, the recited limitation “the characteristic for the first road property…” is indefinite. It is unclear to the examiner if this is the permissible characteristic of the permissible characteristics for the road map section for a first road property” or a different characteristic with insufficient antecedent basis for the limitation in the claim.
In claim 3 lines 1-2, the recited limitation “the permissible characteristics” is indefinite. It is unclear to the examiner if this is referring to the permissible characteristics of road properties as recited previously in claim 1 lines 3-4 or are different permissible characteristics with insufficient antecedent basis in the claim. 
In claim 4 line 3, the recited limitation “a third road of the multitude of road properties” is indefinite. It is unclear to the examiner if this is intended to recite a third road property or is including a third road which also implies a first road and second road has been recited previously which is not consistent with the claim. Further in lines 2-3 the recited limitation “the permissible characteristics” is indefinite. It is unclear to the examiner if this is referring to the permissible characteristics of road properties as recited previously in claim 1 lines 3-4 or are different permissible characteristics with insufficient antecedent basis in the claim. Further in lines 3-4, the recited limitation “the one of the permissible characteristics” and “the third road section” is (are) indefinite. There is insufficient antecedent basis for these limitations in the claim.
In claim 5 lines 1-2, the recited limitation(s) “the characteristic for the third road section” and “the third road section of the multitude of road properties” is (are) indefinite. There is insufficient antecedent basis for these limitations in the claim. Further in line 3 the recited limitation(s) “the limited quantity” or “the limited range” are indefinite. It is unclear to the examiner if this is referring to the limited particular quantity or limited particular range or are different ranges with insufficient antecedent basis. Further in line 3, the recited limitation “permissible characteristics” is indefinite. It is unclear to the examiner if this is referring to the permissible characteristics recited previously in claim 4 lines 4-5 or is different permissible characteristics. 
In claim 9 line 1, the recited limitation “the method as recited in claim [[9]] 
In claim 11 line 4, the recited limitation “the alternatives” is indefinite. It is unclear to the examiner if there is insufficient antecedent basis for this limitation or if this limitation is referring to the discrete alternatives. Further, the claim recites “the selection from discrete alternatives”, however, claim 10 in which claim 11 is dependent upon recites that the permissible characteristics of the road properties exist as discrete alternatives or as alternatives value ranges. Therefore the claim is narrowing a limitation that under the broadest reasonable interpretation may not be part of the claim since claim 10 previously recites “… exist as discrete alternatives or as alternative value ranges”.
In claim 13 line 2, the recited limitation the permissible characteristics of different road properties” is indefinite. There is insufficient antecedent basis for this limitation in the claim. further, examiner notes that the status indicator for the claim is not accurate, the claim as been amended but the status indicator indicates that it’s the original claim. 
In claim 21, line 12, the recited limitation “one after the other” is indefinite. It is unclear to the examiner if this is intended to recite “one after another” or if the other is a limitation with insufficient antecedent basis in the claim. 
In claim 22 lines 2-3, the recited limitations “the road characteristics” and “the respective characteristics” are indefinite. There insufficient antecedent basis for these limitations in the claim. 
In claim 24, line 14, the recited limitation “one after the other” is indefinite. It is unclear to the examiner if this is intended to recite “one after another” or if the other is a limitation with insufficient antecedent basis in the claim. 
Claims 6-8, 10, 12, 14-17, 19, and 23, are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-17, 19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 21, and 24 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite creating at, by a computer, at least one road map section by selecting, for each of the at least one road map section in an automated fashion from the database, one permissible characteristic of the permissible characteristics for the road section for a first road property of the multitude of road properties as recited in independent claims 1, 21 and 24, independent claims 21 and 24 further recite simulating the vehicle system during a simulated drive along a route on the provided plurality of digital road maps; and checking whether at least one predetermined requirement is observed during the simulated drive, the at least one predetermined requirement including a safety requirement placed on the vehicle system. The limitation (s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a computer, automated fashion, and a computer-implemented simulating environment” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “computer, automated fashion, and computer-implemented simulation environment” language, the claim limitations encompass a person looking at road map characteristics data, digital road maps and routes of the digital road maps could select characteristics for a road map section data,  simulate/analyze/visualize the vehicle along the route on the digital road maps and also check (making a determination) whether a predetermined condition (requirement) is observed during the simulated/analyzed/visualized drive. The mere nominal recitation of the “a computer, automated fashion, and simulating environment” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes). 
101 Analysis – Step 2A Prong 2: Practical Application 
The claims recite(s) the additional limitations of accessing a database in which are stored permissible characteristics of road properties for a multitude of road properties; providing the digital road map, the digital road map including the at least one road map section; and a non-transitory machine-readable storage medium;  wherein a plurality of digital road maps are provided by the computer in automated fashion one after the other or in parallel by the computer repeatedly performing steps (a)-(c) and wherein the repeated performing of steps (a)-(c) is interrupted when a predetermined degree of coverage is reached, the predetermined degree of coverage being reached when at least one digital road map is provided for each equivalence class of a plurality of equivalence classes, wherein each of the equivalence classes defines a road property of the multitude of road properties and a defined parameter range of the road property; transmitting the plurality of digital road maps to a computer-implemented simulation environment; automatically adapting software parameters of a software of the vehicle system based on the checking. The recitation of wherein a plurality of digital road maps are provided by the computer in automated fashion one after the other or in parallel by the computer repeatedly performing steps (a)-(c) and wherein the repeated performing of steps (a)-(c) is interrupted when a predetermined degree of coverage is reached, the predetermined degree of coverage being reached when at least one digital road map is provided for each equivalence class of a plurality of equivalence classes, wherein each of the equivalence classes defines a road property of the multitude of road properties and a defined parameter range of the road property is (are) recited at high level of generality as data description and action description, describing the providing of data and describing the action of interruption of a process. The accessing step is recited at a high level of generality (i.e., as a general means for accessing database for data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The providing step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the created road map section) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The transmitting and adapting steps are recited at a high level of generality (i.e. as a general action (transmitting) or change (adapting) being taken based on the results of data gathered (digital road maps) and results based on the checking step and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The mere nominal recitation of the adapting step being performed automatically does not integrate the claim into a practical application. Furthermore, the recited additional limitation(s) a computer, a computer-implemented simulation environment, and a non-transitory machine-readable storage medium are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the accessing, providing, transmitting, and adapting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-17, 19 and 22-23 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-17, 19, and 21-24 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trian Graphics “Terrain generation for driving simulations” in view of Reschka et al (US20200310450).
NOTE: see attached NPL documents for mapping of the claims. 
With respect to claim 1, Trian Graphics teaches a computer-implemented method for providing a digital road map for testing an at least partially automated vehicle system (see at least [slides 3-4]), the method comprising the following steps: 
Accessing, by a computer, a database in which are stored permissible characteristics of road properties for a multitude of road properties (see at least [slides 5 and 7-8], Trian Graphics discloses accessing road and lane class, attributes, profile etc.); 
creating ‘by the computer; at least one road map section by selecting, for each of the at least one road map section in an automated fashion from the database, one permissible characteristic of the permissible characteristics for the road section for a first road property of the multitude of road properties (see at least [slides 8-9 and 14], Trian Graphics discloses automatic generation of crossings (number of lane, merging of close crossings, height adaptation) for terrain generation (at least one road map section.)); and 
providing, by the computer, the digital road map, the digital road map including the at least one road map section (see at least [slides 8-11], Trian Graphics discloses generating sections as shown in the slides.). 
wherein a plurality of digital road maps are provided by the computer in automated fashion one after the other or in parallel by the computer repeatedly performing steps (a)-(c) (see at least [slide 9 and slide 14], Trian Graphics teaches automatic generation of crossing and junctions and as seen in slide 14, junctions are generated in parallel.).
However, Trian Graphics do not teach wherein the repeated performing of steps (a)-(c) is interrupted when a predetermined degree of coverage is reached, the predetermined degree of coverage being reached when at least one digital road map is provided for each equivalence class of a plurality of equivalence classes, wherein each of the equivalence classes defines a road property of the multitude of road properties and a defined parameter range of the road property.
Reschka teaches wherein the repeated performing of steps (a)-(c) is interrupted when a predetermined degree of coverage is reached, the predetermined degree of coverage being reached when at least one digital road map is provided for each equivalence class of a plurality of equivalence classes (see at least [0010-0012], [0014], [0019], and [0031]) , wherein each of the equivalence classes defines a road property of the multitude of road properties and a defined parameter range of the road property (see at least [0029], [0039-0040], and [0102-0105]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Reschka wherein the repeated performing of steps (a)-(c) is interrupted when a predetermined degree of coverage is reached, the predetermined degree of coverage being reached when at least one digital road map is provided for each equivalence class of a plurality of equivalence classes, wherein each of the equivalence classes defines a road property of the multitude of road properties and a defined parameter range of the road property. This would be done to increase the safety of an autonomous vehicle by improving collision avoidance and efficient braking which s done by testing autonomous vehicles in scenarios that they has not been tested for autonomous driving (see Reschka para 0001)
With respect to claim 3, Trian Graphics discloses wherein, one of the permissible characteristics from the database was already preconfigured to create the at least on road map section for a second road property of the multitude of road properties (see at least [slides 8-11], Trian Graphics discloses creating road map section for a second or more road properties as shown in the slides (height for each lane, lane markings, etc.)). 
With respect to claim 4, Trian Graphics discloses wherein, to create the at least one road map section for a third road of the multitude of road properties, one of the permissible characteristics is selected, wherein for the one of the permissible characteristics for the third road section, the selection is limited to a particular quantity or a particular range of the permissible characteristics in the database (see at least [slides 9-11], Trian Graphics discloses as shown in the figures of the slides limiting or setting a rang(s) for terrain generation (road map section).). 
With respect to claim 6, Trian graphics discloses wherein at least two road map sections are created (see at least [slides 9-10]), and the at least one digital road map provided includes at least two road map sections (see at least [slides 9-10], Trian Graphics discloses generating crossings which consists of at least two road sections and provided for road map.). 
With respect to claim 7, Trian Graphics teaches wherein the at least one digital road map is provided by merging the at least two road map sections (see at least [slide 9], Trian Graphics discloses automatically generating and merging close crossings.). 
With respect to claim 16, Trian Graphics teaches wherein, before being provided, the at least one road map section or the at least one digital road map is automatically expanded by relief information by randomly selected altitude profiles (see at least [slides 9-10, and 14], Trian Graphics teach generating crossings automatically at random selection of altitudes as shown in slides 9-10 and then could be edited to desires profiles.). 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Trian Graphics “Terrain generation for driving simulations” in view of Reschka et al (US20200310450) in view of Alaniz et al (US20160210383)
With respect to claim 2, Trian Graphics as modified by Reschka do not specifically teach wherein the characteristic for the first road property of the multitude of road properties is selected randomly. Alaniz teaches wherein the characteristic for the first road property of the multitude of road properties is selected randomly (see at least [0025] and [0028-0030], Alaniz teaches generating randomizing testing parameters which may include curvature, road grades, friction of road, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Alaniz wherein the characteristic for the first road property of the multitude of road properties is selected randomly. As both teach simulation of an autonomous driving vehicle in a virtual world. This would be done to improve simulation and reduce risk of simulating driving scenarios that would be dangerous or difficult to simulate in the real world (see Alaniz para [0008]).
With respect to claim 5, Trian Graphics as modified by Reschka do not specifically teach wherein, the characteristic for the third road section of the multitude of road properties is selected randomly from the limited quantity or the limited range of permissible characteristics. Alaniz teaches wherein, the characteristic for the third road section of the multitude of road properties is selected randomly from the limited quantity or the limited range of permissible characteristics (see at least [0028-0030], Alaniz teaches selecting road parameters (road properties) from quantity of parameters.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Alaniz wherein, the characteristic for the third road section of the multitude of road properties is selected randomly from the limited quantity or the limited range of permissible characteristics. As both teach simulation of an autonomous driving vehicle in a virtual world. This would be done to improve simulation and reduce risk of simulating driving scenarios that would be dangerous or difficult to simulate in the real world (see Alaniz para [0008]).

Claims 8-12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trian Graphics “Terrain generation for driving simulations” in view of Reschka et al (US20200310450) in view of Haubrich et al “a semantic road network model for traffic simulation in virtual environments: generation and integration”. 
With respect to claim 8, Trian Graphics as modified by Reschka do not specifically teach wherein, during the merging of the at least two road map sections, there is an automatic consideration as to which of the at least two road map sections fit together. Haubrich teaches wherein, during the merging of the at least two road map sections, there is an automatic consideration as to which of the at least two road map sections fit together (see at least [sections 5.1-5.3], [section 6.3.1], and [Fig. 7a-7c], Haubrich teaches generating roads and path by setting connections between generated elements and generating junctions and attaching corresponding sets of connectors.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Haubrich wherein, during the merging of the at least two road map sections, there is an automatic consideration as to which of the at least two road map sections fit together. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 9, Trian Graphics as modified by Reschka do not specifically teach wherein, during the merging, transitions among the at least two road map sections are automatically adapted or completed. Haubrich teaches wherein, during the merging, transitions among the at least two road map sections are automatically adapted or completed (see at least [Sections 5.2-5.3] and [Fig. 7a-7C], Haubrich teaches during merging (connection), junctions among at least two road map sections are generated between connectors.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Haubrich wherein, during the merging, transitions among the at least two road map sections are automatically adapted or completed. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 10, Trian Graphics as modified by Reschka do not specifically teach wherein the permissible characteristics of the road properties exist as discrete alternatives or as alternative value ranges. Haubrich teaches wherein the permissible characteristics of the road properties exist as discrete alternatives or as alternative value ranges (see at least [section 2.3], Haubrich teaches automatic generation of virtual road networks, thus implying generating the road networks with alternative ranges.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Haubrich wherein the permissible characteristics of the road properties exist as discrete alternatives or as alternative value ranges. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 11, Trian Graphics as modified by Reschka do not specifically teach wherein the permissible characteristics of the road properties exist as discrete alternatives, and wherein a selection from the discrete alternatives of the one permissible characteristic is made by random selection from the alternatives. Haubrich teaches wherein the permissible characteristics of the road properties exist as discrete alternatives, and wherein a selection from the discrete alternatives of the one permissible characteristic is made by random selection from the alternatives (see at least [sections 5-5.1]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Haubrich wherein the permissible characteristics of the road properties exist as discrete alternatives, and wherein a selection from the discrete alternatives of the one permissible characteristic is made by random selection from the alternatives. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4).
With respect to claim 12, Trian Graphics as modified by Reschka do not specifically wherein the permissible characteristics of the road properties exist as alternative value ranges, and wherein a selection from the alternative value ranges is made by a random selection of a value from the alternative value ranges. Haubrich teaches wherein the permissible characteristics of the road properties exist as alternative value ranges, and wherein a selection from the alternative value ranges is made by a random selection of a value from the alternative value ranges (see at least [sections 5-5.1])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Haubrich wherein the permissible characteristics of the road properties exist as alternative value ranges, and wherein a selection from the alternative value ranges is made by a random selection of a value from the alternative value ranges. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 17, Trian Graphics as modified by Reschka do not specifically teach wherein, the at least one digital road map provided is compared to a stored digital representative of an actual road, and the database is supplemented as a function of the comparison. Haubrich teaches wherein, the at least one digital road map provided is compared to a stored digital representative of an actual road (see at least [6.2-6.3.1], Haubrich teaches comparing different 3D scenes generated from different tools), and the database is supplemented as a function of the comparison (see at least [6.2-6.3.1]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Haubrich wherein, the at least one digital road map provided is compared to a stored digital representative of an actual road, and the database is supplemented as a function of the comparison. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 19, Trian Graphics as modified by Reschka do not specifically teach wherein the method is discontinued when a predetermined number of digital road maps is reached. Haubrich teaches wherein the method is discontinued when a predetermined number of digital road maps is reached (see at least [section 5.4], [6.1]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Haubrich wherein the method is discontinued when a predetermined number of digital road maps is reached. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 

Claims 13-14, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Trian Graphics “Terrain generation for driving simulations” in view of Reschka et al (US20200310450) in view of Gundling et al (US20200380773). 
With respect to claim 13, Trian Graphics as modified by Reschka do not specifically teach wherein, when the at least one road map section is created, unacceptable combinations of the permissible characteristics of different road properties are automatically excluded during the selection. Gundling teaches wherein, when the at least one road map section is created, unacceptable combinations of the permissible characteristics of different road properties are automatically excluded during the selection (see at least [0032] and [0040-0043], Gundling teaches filtering road data (road characteristics) for inclusion in the filtered map data 112.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Gundling wherein, when the at least one road map section is created, unacceptable combinations of the permissible characteristics of different road properties are automatically excluded during the selection. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4).
With respect to claim 14, Trian Graphics as modified by Reschka do not specifically teach wherein, an automatic consistency check is performed after the at least one digital road map is provided, and an inconsistent map is automatically improved or disclosed or replaced. Gundling teaches wherein, an automatic consistency check is performed after the at least one digital road map is provided (see at last [0043-0045] and [0113], Gundling teaches providing level of accuracy (checking consistency) of map data to be included in the 3-D environment representation.), and an inconsistent map is automatically improved or disclosed or replaced (see at last [0113], Gundling teaches improving the 3-D environment representation by removing extraneous data.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Gundling wherein, an automatic consistency check is performed after the at least one digital road map is provided, and an inconsistent map is automatically improved or disclosed or replaced. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 21, Trian Graphics teaches a computer-implemented method for providing a digital road map for testing an at least partially automated vehicle system (see at least [slides 3-4]), the method comprising the following steps: 
Accessing, by a computer, a database in which are stored permissible characteristics of road properties for a multitude of road properties (see at least [slides 7-8], Trian Graphics discloses accessing road and lane class, attributes, profile etc.); 
Creating, by a computer, at least one road map section by selecting, for each of the at least one road map section in an automated fashion from the database, one of the permissible characteristics for the road section for a first road property of the multitude of road properties (see at least [slides 8-9 and 14], Trian Graphics discloses automatic generation of crossings (number of lane, merging of close crossings, height adaptation) for terrain generation (at least one road map section.)); 
and providing, by the computer, the digital road map, the digital road map including the at least one road map section (see at least [slides 8-11], Trian Graphics discloses generating sections as shown in the slides.);
wherein a plurality of digital road maps are provided by the computer in automated fashion one after the other or in parallel by the computer repeatedly performing steps (a)-(c) (see at least [slide 9 and slide 14], Trian Graphics teaches automatic generation of crossing and junctions and as seen in slide 14, junctions are generated in parallel.); transmitting the plurality of digital road maps to a computer-implemented simulation environment (see at least [slide 14], Trian Graphics teaches importing and exporting (transmitting) road maps to OpenDrive (computer-implemented simulation environment); simulating, by the simulation environment, the vehicle system during simulated a drive along a route on the provided plurality of digital road maps (see at least slides [12-14 and 16]).
 However, Trian Graphics do not specifically teach wherein the repeated performing of steps (a)-(c) is interrupted when a predetermined degree of coverage is reached, the predetermined degree of coverage being reached when at least one digital road map is provided for each equivalence class of a plurality of equivalence classes, wherein each of the equivalence classes defines a road property of the multitude of road properties and a defined parameter range of the road property.
Reschka teaches wherein the repeated performing of steps (a)-(c) is interrupted when a predetermined degree of coverage is reached, the predetermined degree of coverage being reached when at least one digital road map is provided for each equivalence class of a plurality of equivalence classes (see at least [0010-0012], [0014], [0019], and [0031]) , wherein each of the equivalence classes defines a road property of the multitude of road properties and a defined parameter range of the road property (see at least [0029], [0039-0040], and [0102-0105]); automatically adapting software parameters of a software of the vehicle system based on the checking (see at least [0016-0017], [0020], and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation to incorporate the teachings of Reschka wherein the repeated performing of steps (a)-(c) is interrupted when a predetermined degree of coverage is reached, the predetermined degree of coverage being reached when at least one digital road map is provided for each equivalence class of a plurality of equivalence classes, wherein each of the equivalence classes defines a road property of the multitude of road properties and a defined parameter range of the road property; automatically adapting software parameters of a software of the vehicle system based on the checking. This would be done to increase the safety of an autonomous vehicle by improving collision avoidance and efficient braking which is done by testing autonomous vehicles in scenarios that has not been tested for autonomous driving (see Reschka para 0001)
Moreover, Trian Graphics as modified by Reschka do not specifically teach checking whether at least one predetermined requirement is observed during the simulated drive, the at least one predetermined requirement including a safety requirement placed on the vehicle system. Gundling teaches checking whether at least one predetermined requirement is observed during the simulated drive, the at least one predetermined requirement including a safety requirement placed on the vehicle system (see at last [0043-0045] and [0113], Gundling teaches providing level of accuracy (checking consistency) of map data to be included in the 3-D environment representation.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Gundling checking whether at least one predetermined requirement is observed during the simulated drive, the at least one predetermined requirement including a safety requirement placed on the vehicle system. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4). 
With respect to claim 24 please see the rejection above with respect to claim 21 which is commensurate in scope with claim 24, with claim 21 being drawn to a computer-implemented method for testing an at least partially automated vehicle system and claim 24 being drawn to a corresponding non-transitory machine-readable storage medium.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Trian Graphics “Terrain generation for driving simulations” in view of Reschka et al (US20200310450) in view of Buzuku et al “Optimized morphological analysis in Decision-Making”. 
With respect to claim 15, Trian Graphics as modified by Reschka do not specifically teach wherein the road properties and the permissible characteristics thereof are stored in the database as zwicky boxes. Buzuku teaches wherein the road properties and the permissible characteristics thereof are stored in the database as zwicky boxes (see at least [section 2.2 and 3.1], Buzuku teaches applying Zwicky boxes to store variables (road properties and the permissible characteristics are obvious variants to be stored as variables) in simulation and modelling). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka to incorporate the teachings of Buzuku wherein the road properties and the permissible characteristics thereof are stored in the database as zwicky boxes. As both inventions utilize simulation and modelling for decision making. This would be done to the optimize decision making in the simulation or modelling processes (see Buzuku abstract). 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Trian Graphics “Terrain generation for driving simulations” in view of Reschka et al (US20200310450) in view of Gundling et al (US20200380773) in view of Haubrich et al “a semantic road network model for traffic simulation in virtual environments: generation and integration”. 
With respect to claim 22, Trian Graphics as modified by Reschka and Gundling do not specifically teach wherein, for certain of the road characteristics, a quantity of the respective characteristics or of a permissible range for the respective characteristics is automatically adapted or limited, as a function of a type of the vehicle system to be tested or properties of the vehicle system to be tested. Haubrich teaches wherein, for certain of the road characteristics, a quantity of the respective characteristics or of a permissible range for the respective characteristics is automatically adapted or limited, as a function of a type of the vehicle system to be tested or properties of the vehicle system to be tested (see at least [section 2.1], Haubrich teaches taking into account size of vehicle simulated by matching it with size of vertices which represent junctions and roads in the defined road network model.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka and Gundling to incorporate the teachings of Haubrich wherein, for certain of the road characteristics, a quantity of the respective characteristics or of a permissible range for the respective characteristics is automatically adapted or limited, as a function of a type of the vehicle system to be tested or properties of the vehicle system to be tested. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4).
With respect to claim 23, Trian Graphics as modified by Reschka and Gundling do not specifically teach wherein the parameters of the software of the vehicle system are automatically adapted based on the check revealing that at least one of the at least one predetermined requirement is not observed during the simulated drive. Haubrich teaches wherein the parameters of the software of the vehicle system are automatically adapted based on the check revealing that at least one of the at least one predetermined requirement is not observed during the simulated drive (see at least [sections 4-4.1], Haubrich teaches that the vehicle characteristics are simulated persistently throughout the entire environment, thus implying adapting vehicle characteristics throughout the entire simulation.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trian Graphics driving simulation as modified by Reschka and Gundling to incorporate the teachings of Haubrich wherein the parameters of the software of the vehicle system are automatically adapted based on the check revealing that at least one of the at least one predetermined requirement is not observed during the simulated drive. This would be done to improve autonomous driving tests and other applications for an autonomous vehicle in complex road networks (see Trian Graphics slide 4).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/RACHID BENDIDI/Primary Examiner, Art Unit 3667